         Case 2:20-cr-00134-BWA-DMD Document 6 Filed 11/23/20 Page 1 of 5

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                             CRIMINAL NO. 20-134

VERSUS                                               SECTION: M (3)

DOROTHY SMITH                                        VIOLATION: 18 U.S.C. § 371
ELDRIDGE JOHNSON                                                18 U.S.C. § 2197
BEVERLY MCCRARY
ALEXIS BELL
MICHEAL WOOTEN
a/k/a Michael Wooten
SHARRON ROBINSION
ALONZO WILLIAMS
JONATHAN ABBEY
RAFAEL ATKINS
ANTHONY BROWN
JAMES CARR
CHARLES FRANKS
JERRY FUDGE
DAVID GALVAN
JUSTIN GANDY
ANTHONY GARCES
CARDELL HUGHES
HARRY JOHNSON
EDWARD JONES
ALEXIA LOVETT
BRANDON MACK
HUGO MARQUEZ
MILES MARTS
DEVERICK MORROW
FREDRICK NETTLES
STINSON PAYNE
OCTAVIAN RICHARDS
QUANG TRAN
ANTWAINE TRAVIS
SHUNMANIQUE WILLIS
ROBERT WINTERS

     NOTICE OF 5A/ARRAIGNMENT AS TO SMITH, JOHNSON, MCCRARY, BELL,
                    WOOTEN, ROBINSON, AND WILLIAMS

Take Notice that this criminal case has been set for INITIAL APPEARANCE/ARRAIGNMENT on

December 4, 2020, at 2:00 p.m. before Magistrate Judge Michael B. North., 500 Poydras Street,

Courtroom B-407, New Orleans, LA 70130.

Continued- Page 2
        Case 2:20-cr-00134-BWA-DMD Document 6 Filed 11/23/20 Page 2 of 5

      IMPORTANT NOTE: PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING
PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL IMMEDIATELY
OUTSIDE THE AFORESAID COURTROOM FOR EVALUATION AND SEARCH 15
MINUTES PRIOR TO APPEARANCE.

 DATE: November 23, 2020                  CAROL L. MICHEL, CLERK
                                          by: Cherie Charles, Deputy Clerk
 TO:
 DOROTHY SMITH                            AUSA: Chandra Menon
                                               chandra.menon@usdoj.gov
 COUNSEL FOR SMITH:
 PAUL FLEMING                             U.S. Marshal
 2821 Kingman St., Ste. C.
 Metairie, LA 70006                       U.S. Probation/Pretrial Services Unit

 ELDRIDGE JOHNSON                         JUDGE ASHE

 COUNSEL FOR JOHNSON:                     MAGISTRATE JUDGE
 MURDOCK WALKER, II
 101 Marietta St., NW, Ste. 3325          FOREIGN LANGUAGE INTERPRETER:
 Atlanta, GA 30303                        NO

 BEVERLY MCCRARY                          SA Barbara Hoffler, CGIS
                                          Barbara.R. Hoffler@uscg.mil
 COUNSEL FOR MCCRARY:
 RALPH WHALEN
 1100 Poydras St., Ste 2950
 New Orleans, LA 70163-1133
 ralphswhalen@ralphswhalen.com

 ALEXIS BELL

 COUNSEL FOR BELL:
 MARION FLOYD
 1403 W. Esplanade Ave., Ste. A.
 Kenner, LA 70065
 floydmar@bellshouth.net

 MICHEAL WOOTEN
 a/k/a Michael Wooten

 COUNSEL FOR WOOTEN:
 AMOS CORMIER
 P.O. Box 7280
 Belle chasse, LA 70037
 amoscormieresq@gmail.com

 If you change address, notify
 Clerk of Court by phone,
 (504) 589-7703
 Continued- Page 3
       Case 2:20-cr-00134-BWA-DMD Document 6 Filed 11/23/20 Page 3 of 5




SHARRON ROBINSON                         CHARLES FRANKS
Nashville, TN
                                         COUNSEL FOR FRANKS:
COUNSEL FOR ROBINSON:                    STEVE SHAPRIO
                                         700 Camp St.
ALONZO WILLIAMS                          New Orleans, LA 70130
Denham Springs, LA 70726                 steve@shapirolaw-nola.com

COUNSEL FOR WILLIAMS:                    JERRY FUDGE
CLAUDE KELLY- FPD
claude_kelly@fd.org                      COUNSEL FOR FUDGE:
                                         ARIS COX
JONATHAN ABBEY                           631 St. Charles Ave.
                                         New Orleans, LA 70130
COUNSEL FOR ABBEY:                       awcvi@yahoo.com
ANDREW DUFFY
4000 Bienville St., Ste. C               DAVID GALVAN
New Orleans, LA 70119
duffy.andrew.504@gmail.com               COUNSEL FOR GALVAN:
                                         BRUCE ASHLEY
RAFAEL ATKINS                            465 Fairway Dr.
                                         New Orleans, LA 70124
COUNSEL FOR ATKINS:                      bashleylawyer@aol.com
BRIAN CAPITELLI
1100 Poydras St., Ste. 2950              JUSTIN GANDY
New Orleans, LA 70163
brian@capitelliandwicker.com             COUNSEL FOR GANDY:
                                         J. GARY JORDAN
ANTHONY BROWN                            111 N. Oak St., Ste. 200
                                         Hammond, LA 70401
COUNSEL FOR BROWN:                       jgj@chehardy.com
CHRISTOPHER B. EDWARDS
501 Derbigny St.                         ANTHONY GARCES
Gretna, LA 70053-6017
chris.edwards501@yahoo.com               COUNSEL FOR GARCES:
                                         JEFF SANFORD
JAMES CARR                               8550 United Plaza Blvd., Ste. 702
                                         Baton Rouge, LA 70809
COUNSEL FOR CARR:                        jeffrylamontesanford@gmail.com
ROBERT JENKINS
631 St. Charles Ave.
New Orleans, LA 70130
rj1430@aol.com


Continued- Page 4
       Case 2:20-cr-00134-BWA-DMD Document 6 Filed 11/23/20 Page 4 of 5




CARDELL HUGHES                           MILES MARTS

COUNSEL FOR HUGHES:                      COUNSEL FOR MARTS:
WARNER THOMPSON                          ANTHONY LEWIS
522 Montegut St., Apt 110                307 Saint Philip St.
New Orleans, LA 70117                    Thibodaux, LA 70301-3138
warnerbthompson@gmail.com                attyalewis17318@aol.com

HARRY JOHNSON                            DEVERICK MARROW
Metairie, LA
                                         COUNSEL FOR MARROW:
COUNSEL FOR JOHNSON:                     SAM WINSTON
                                         1700 Josephine St.
EDWARD JONES                             New Orleans, LA 70113
                                         sam@samwinstonlaw.com
COUNSEL FOR JONES:
JESSICA MULLALY                          FREDRICK NETTLES
7925 Nelson St.
New Orleans, LA 70125                    COUNSEL FOR NETTLES:
jessicamullaly1@gmail.com                ALEX LAMBERT
                                         631 St. Charles Ave.
ALEXIA LOVETT                            New Orleans, LA 70130
Jacksonville, FL                         alex@alexlambertlaw.com

COUNSEL FOR LOVETT:                      STINSON PAYNE
                                         Mobile, AL
BRANDON MACK
                                         COUNSEL FOR PAYNE:
COUNSEL FOR MACK:
MICHAEL BOLEWARE                         OCTAVIAN RICHARDS
34220 Robbie Lee Dr.
Denham Springs, LA 70706                 COUNSEL FOR RICHARDS:
michaelwboleware@cox.net                 WALTER BECKER
                                         1100 Poydras St., Ste 2300
HUGO MARQUEZ                             New Orleans, LA 70163
                                         becker@chaffe.com
COUNSEL FOR MARQUEZ:
HERBERT LARSON                           QUANG TRAN
KELLY MITCHELL
700 Camp St.                             COUNSEL FOR TRAN:
New Orleans, LA 70130                    MICHAEL WALSH
hvl@hvllaw.com                           Chase Tower 450 Laurel St. Fl 8
kpm@hvllaw.com                           Baton Rouge, LA 70801
                                         michael.walsh@taylorporter.com
Continued- Page 5
      Case 2:20-cr-00134-BWA-DMD Document 6 Filed 11/23/20 Page 5 of 5




ANTWAINE TRAVIS

COUNSEL FOR TRAVIS:
TOWNSEND MYERS
4907 Magazine St.
New Orleans, LA 70115
townsendmyers@gmail.com

SHUNMANIQUE WILLIS

COUNSEL FOR WILLIS:
CHAD GRAY DORSK
409 Duke Street, Unit 100
Norfolk, VA 23510
cdorsk@gmail.com

ROBERT WINTERS

COUNSEL FOR WINTERS:
P. LINDSEY WILLIAMS
631 St. Charles Ave.
New Orleans, LA 70130
plwlaw@gmail.com
